        Case 2:21-cv-01420-GMN-NJK Document 1 Filed 07/30/21 Page 1 of 4




 1   BRUCE SCOTT DICKINSON, ESQ.
     Nevada Bar No. 002297
 2   STEPHENSON & DICKINSON, P.C.
 3   2820 West Charleston Boulevard, Suite B-17
     Las Vegas, Nevada 89102
 4   Telephone: (702) 474-7229
     Facsimile: (702) 474-7237
 5   email: admin@sdlawoffice.net
 6
     Attorneys for Defendants
 7
                                      UNITED STATES DISTRICT COURT
 8
                                             DISTRICT OF NEVADA
 9
10   DARRELLYNE MAY SINOHUI, an individual                   CASE NO. 2:21­cv­01420

11   Plaintiff,
12   vs.
13
     ATS SPECIALIZED, INC. a foreign corporation; Defendants’ Petition for Removal
14   KEVIN EDWARD BASLER, individually;
     DOES I through X; and ROE CORPORATIONS
15   XI through XX, inclusive,
16
                                   Defendants.
17
18   TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
19   DISTRICT OF NEVADA:
20           ATS Specialized, Inc. and Kevin Edward Basler, respectfully petition the Court for an Order
21   removing the above-entitled action to the United States District Court and alleges as follows:
22           1.         ATS Specialized, Inc. and Kevin Edward Basler are the Defendants in the above-
23   entitled action.
24           2.         The above-entitled action was commenced against Defendants on June 7, 2021, in the
25   Eighth Judicial District Court, Clark County, Nevada, and is now pending in such Court as Case No.
26   A-21-837480-C.
27           3.         A copy of the Summons and Complaint in Case No. A-21-837480-C was served on
28   ATS Specialized Inc. on July 20, 2021 (Exhibit A).

                                                         1
       Case 2:21-cv-01420-GMN-NJK Document 1 Filed 07/30/21 Page 2 of 4




 1          4.     A copy of the Summons and Complaint in Case No. A-21-837480-C was served on
 2   Kevin Edward Basler on or about July 21, 2021.
 3          5.     The above-entitled action is the result of a motor vehicle accident occurring in Clark
 4   County, Nevada on or about August 7, 2019.
 5          6.      The amount in controversy exceeds $75,000. In support of the claim that the amount
 6   in controversy exceeds $75,000.00, Defendants state as follows:
 7                 A) Ms. Sinohui is claiming accident-related injuries to her cervical and lumbar spine.

 8                     The treatment she has received includes radiofrequency ablations to the cervical

 9                     spine.

10                 B) The past medical bills total $130,829.00.

11                 B) The Complaint seeks damages for:

12                     1) Past lost income.

13                     2) Future lost income, i.e., loss of earning capacity.

14                     3) Other incidental damages.

15                     4) Punitive damages.

16          7.     There is diversity of citizenship between Plaintiff and Defendants and this Court has

17   jurisdiction over the above-entitled action pursuant to 28 USC § 1332 and 28 USC § 1441:

18                 A) Plaintiff Darrellyne May Sinohui is a resident and citizen of Henderson, Nevada.

19                 B) Kevin Edward Basler is a resident and citizen of Eldorado, Wisconsin.

20                 C) ATS Specialized, Inc. is a Minnesota corporation with its principal place of

21                     business in St. Cloud, Minnesota.

22   ....

23   ....

24   ....

25   ....

26   ....

27   ....

28   ....

                                                       2
       Case 2:21-cv-01420-GMN-NJK Document 1 Filed 07/30/21 Page 3 of 4




 1          WHEREFORE, Defendants request that the above-entitled action be removed from the
 2   Eighth Judicial District Court, Clark County, Nevada to this Court.
 3          DATED this 30th day of July, 2021.
 4                                                          STEPHENSON & DICKINSON, P.C.
 5
 6                                                     By: ________________________________
                                                           BRUCE SCOTT DICKINSON, ESQ.
 7                                                         Nevada Bar No. 002297
                                                           2820 West Charleston Boulevard, Suite B-17
 8                                                         Las Vegas, Nevada 89102
                                                           P: (702) 474-7229
 9
                                                           F: (702) 474-7237
10                                                         email: admin@sdlawoffice.net
                                                           Attorneys for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
       Case 2:21-cv-01420-GMN-NJK Document 1 Filed 07/30/21 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2          Pursuant to FRCP 5(b), I hereby certify that I am an employee of STEPHENSON &
 3
     DICKINSON and that on this 30th day of July, 2021, I caused to be served a copy of the foregoing:
 4
     Defendants’ Petition for Removal on the party(s) set forth below by:
 5
     __________     Electronic service pursuant to NECFR 9
 6
 7   __________ Placing an original or true copy in a sealed envelope placed for collection
                and mailing in the United States Mail, at Las Vegas, Nevada, postage
 8              prepaid, following ordinary business practices;
 9
     __________ Facsimile transmission only, pursuant to the amended Eighth Judicial
10              District Court Rule 7.26

11   _____ X ___ Case Management/Electronic Case Filing (CM/ECF)
12   __________ Hand Delivery – Receipt of Copy
13
     addressed as follows:
14
     George T. Bochanis, Esq.
15   George T. Bochanis, Ltd.
16   631 S. Ninth Street
     Las Vegas, NV 89101
17   T: 702-388-2005
     F: 702-388-0484
18   george@lvaccident.com
19
     Attorneys for Plaintiff
20
21
22
                                                  ______________________________________
23                                                Employee of STEPHENSON & DICKINSON

24
25
26
27
28

                                                      4
